Citation Nr: 0518971	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a psychiatric disability has 
been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.       

In a November 2001 decision, the RO denied the veteran's 
original claim of service connection for a psychiatric 
disorder (then diagnosed as an anxiety disorder).  The 
veteran was notified of the denial of the claim later that 
month, but did not appeal.    

The present matter is before the Board on appeal from a 
January 2004 rating decision in which the RO denied the 
veteran's petition to reopen his claim for service connection 
for a psychiatric disability.  Later that month, the 
veteran's representative filed a notice of disagreement 
(NOD), and a statement of the case (SOC) was also issued that 
same month.  The veteran's representative submitted a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.    

In July 2004, following certification of the appeal to the 
Board, the veteran's representative submitted additional 
evidence consisting of VA outpatient treatment records dated 
that same month, and accompanied by a waiver of RO 
jurisdiction.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. 20.1304(a) (2004).    

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for a psychiatric 
disability is set forth below.  The claim for service 
connection for a psychiatric disability, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.
2.	In a November 2001 decision, the RO denied the veteran's 
claim for service connection for a psychiatric disorder, 
diagnosed as an anxiety disorder.  Although notified of that 
decision later that month, the veteran did not timely perfect 
an appeal.

3.	New evidence added to the record since the November 2001 
RO decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	 The RO's November 2001 denial of service connection for 
a psychiatric disability (then diagnosed as an anxiety 
disorder), is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.	 As evidence added to the record since the RO's November 
2001 denial is new and material, the requirements for 
reopening the veteran's claim for service connection for a 
psychiatric disability are met.  38 U.S.C.A. § 5108 (West 
2002);  38 C.F.R. §3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for a psychiatric disability, the Board 
finds that all notification and development action needed to 
fairly adjudicate this aspect of the appeal has been 
accomplished.  

II. Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

As indicated above, in a November 2001 decision, the RO 
denied service connection for a psychiatric disability, then 
diagnosed as an anxiety disorder. Evidence then considered 
consisted of the veteran's service medical records (SMRs), 
the reports of numerous VA examinations, VA outpatient 
treatment records, and statements submitted by the veteran.  
Based on a review of the evidence, the RO concluded that the 
veteran's diagnosed anxiety disorder was not medically 
related to any incident of military service.  The RO noted in 
this respect that the evidence did not establish any 
relationship between anxiety disorder and the veteran's head 
injury during service following an automobile accident (noted 
in the SMRs), in particular, as a November 2000 VA 
psychological examiner had opined that the veteran's mild 
cognitive difficulties, with associated anxiety and 
depressive affect, were more likely due to recent 
psychological stress than organic dysfunction.  Also 
considered by the RO, but deemed as less probative on the 
question of a medical nexus, was the finding of a June 2001 
VA neurological examiner that the veteran's mild cognitive 
difficulties were as likely the result of the in-service head 
injury as of other causes.  The RO notified the veteran of 
the denial of his claim for service connection that same 
month, in November 2001, and although the veteran filed a 
January 2002 NOD with that decision and the RO issued a 
November 2002 SOC, the veteran did not file a timely 
substantive appeal (the final action necessary in order to 
perfect an appeal, as required under 38 U.S.C.A. 7105, and 38 
C.F.R.       §§ 20.200, 20.201).  Hence, the November 2001 
denial is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See            
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in July 2003.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108;             38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the November 2001 RO 
denial of service connection.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the RO's November 
2001 denial in this case, includes outpatient treatment 
reports from the VA Pittsburgh Healthcare System (HCS) dated 
from August 2000 to August 2003, and from July 2004; a July 
2003 letter from Dr. P. Bulgarelli, a VA psychiatrist; a May 
2004 Decision Review Officer (DRO) informal conference 
report; and various personal statements submitted by the 
veteran.  

In particular, a July 2004 VA psychologist report indicates 
that the veteran had recently experienced a worsening of his 
cognitive disorder, and that his overall level of impairment 
met the criteria for a diagnosis of dementia; according to 
the psychologist, this likely a direct result of the residual 
effects of an in-service head injury.  The diagnostic 
impressions were dementia due to head trauma, and anxiety 
disorder, not otherwise specified.  This evidence reflects an 
additional psychiatric disorder, and an opinion as to nexus 
between that disability and service, which the RO has not yet 
considered.  

The Board finds that the July 2004 VA treatment report is 
"new" in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  This evidence is also 
"material" for purposes of reopening the claim for service 
connection.  While the basis for the examiner's opinion is 
not clear, the Board points out that, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  
As such, the Board finds that the above treatment report 
relates to unestablished facts necessary to establish the 
claim-i.e., whether the veteran has a current psychiatric 
disability, that is medically related to service-and thus, 
raises a reasonable possibility of substantiating the claim. 

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for a 
psychiatric disability are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disability has been received, to 
this extent only, the appeal is granted.
 

REMAND

In view of the Board's determination that the claim of 
service connection for a psychiatric disability is reopened, 
this claim must be reviewed on a de novo basis.  In order to 
ensure that the veteran's procedural rights are protected, 
insofar as him being given sufficient notice of the criteria 
for a grant of service connection, and the opportunity to 
present evidence and/or argument on the underlying matter of 
service connection, RO adjudication of the claim in the first 
instance, is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The Board also finds that additional development of the 
evidence in connection with this claim is warranted.

The veteran's SMRs reflect that he was involved in an 
automobile accident in December 1967, and that he was 
hospitalized at a military facility for three months as a 
result of his injuries.  The diagnosis on discharge from 
hospitalization was cerebral contusion, treated and improved, 
accidentally incurred, and the veteran continued to receive 
treatment for this condition until separation from service.  

On VA examination in November 2000 for mental disorders, the 
veteran showed mild cognitive dysfunction involving mild 
memory retrieval difficulty and executive difficulties, 
although it was noted that symptoms traditionally associated 
with traumatic brain injury were absent.  The examiner 
diagnosed generalized anxiety disorder and a probable 
learning disorder, and further indicated that considering the 
veteran's pattern of performance and relatively recent onset 
of anxiety and depressive affect, his mild cognitive 
difficulties were more likely due to psychological distress 
than organic dysfunction.  The report of a June 2001 VA 
neurological examination reflects a diagnosis, inter alia, of 
status-post severe closed head injury with prolonged coma; 
the examiner noted that the veteran's mild memory problems 
and executive function disturbances, while not indicative of 
the complete syndrome of cognitive dysfunction, were just as 
likely due to in-service head trauma as to low basal level of 
functioning.   

A July 2003 statement from a VA psychiatrist treating the 
veteran notes a diagnosis of cognitive disorder, and some 
affective and anxiety spectrum symptoms, which in the view of 
this medical provider were most likely due to the in-service 
head injury.  Additionally, as previously noted, a July 2004 
VA psychologist's report provides a diagnostic impression of 
dementia due to head trauma.  

Thus, the competent evidence of record is conflicting on the 
question of whether the veteran has any current psychiatric 
disability that is medically related to military service, to 
specifically include an in-service head injury.  As such, 
Board finds that the RO should arrange for the veteran to 
undergo VA examination at an appropriate medical facility by 
a specialist in neuropsychology, or in the alternative, a 
panel comprised of a psychiatrist and a neurologist.  See 
38 U.S.C.A. § 5103A.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, will result in a denial of the petition to 
reopen.  See 38 C.F.R. § 3.655(b) (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from VA facilities 
associated with the Pittsburgh HCS, dated from August 2000 to 
August 2003, and from July 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
within the Pittsburgh HCS since July 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the VA 
facilities associated with the Pittsburgh 
HCS all outstanding pertinent records of 
evaluation and/or treatment for the 
veteran's claimed psychiatric disability, 
since July 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination at an appropriate medical 
facility, by either a specialist in 
neuropsychology, or a panel comprised of a 
psychiatrist and a neurologist.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological and/or neurological 
testing, if deemed warranted) should be 
accomplished, and all findings made 
available to the examiner(s) prior to the 
completion of an examination report.  All 
clinical findings should be reported in 
detail.  

With regard to each current diagnosed 
psychiatric disability, the examiner(s) 
should render an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
such disability is medically related to 
the veteran's active military service, to 
include his head injury suffered in a 
February 1968 automobile accident.  In 
providing the requested opinion, the 
examiner(s) should specifically note 
consideration of the November 2000 VA 
examiner's finding that the veteran's 
cognitive difficulties were not related to 
organic dysfunction, as well as statements 
from a July 2003 VA psychiatrist and July 
2004 psychologist that relate diagnoses of 
cognitive disorder and dementia, 
respectively, to an in-service head 
injury.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

The Board emphasizes that the purpose of 
the requested examination(s) is to resolve 
the conflicting evidence of record.  
Hence, if both a psychiatrist and a 
neurologist examine the veteran, the 
physicians should make every effort to 
provide responses to the question posed on 
remand in a single, collaborative report.

5.	If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a psychiatric disability in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to report 
to any examination scheduled in connection 
with the reopened claim, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of all 
additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).
 
     

                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


